 SUPER K-MART 263K-Mart, d/b/a Super K-Mart and K-Mart and United Food and Commercial Workers Union, Local 870, AFLŒCIO, CLC. Cases 32ŒCAŒ15575, 32ŒCAŒ15662Œ1, and 32ŒCAŒ15662Œ2 November 30, 1999 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On April 9, 1997, Administrative Law Judge Gerald A. Wacknov issued the attached decision. The Respondent filed exceptions and a supporting brief, the General Counsel and the Union filed answering briefs, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The judge found that the Respondent™s confidentiality provision, which appears in its employee handbook, vio-lates Section 8(a)(1) of the Act. We do not agree. The Respondent™s confidentiality provision states:   Company business and documents are confidential. Disclosure of such information is prohibited.   The judge found that the Respondent did not intend its con-fidentiality provision to preclude or limit union organizing activity or other protected concerted activity. He also found uncontroverted the Respondent™s assertion that its confiden-tiality provision was not enforced to prohibit employees from discussing the terms and conditions of their employ-ment with others. The judge, nevertheless, found that the Respondent violated Section 8(a)(1) by promulgating the confidentiality provision in its employee handbook. The judge reasoned that employees could reasonably interpret the language ﬁcompany business and documentsﬂ to include not only proprietary information but also employer-employee matters, such as information relayed to employees that might impact wages, hours, and working conditions or documents furnished to employees concerning wage and benefit information.  In our view, this case is controlled by Lafayette Park Hotel, 326 NLRB 824 (1998), which issued subsequent to the judge™s decision here. In Lafayette Park, the em-ployer™s standard of conduct 17 prohibited the following conduct:  Divulging Hotel-private information to employees or other individuals or entities that are not authorized to receive that information.  In finding that this standard of conduct did not violate Sec-tion 8(a)(1), the Board found that employees would not reasonably read this rule as prohibiting discussion of wages and working conditions. Rather, employees reasonably would understand that the rule was designed to protect the employer™s legitimate interest in the confidentiality of its private information, such as guest information, trade secrets, and contracts with suppliers. Accordingly, the Board con-cluded that the rule reasonably was addressed to protecting the employer™s interest in confidentiality and did not impli-cate employee Section 7 rights. The Respondent™s confidentiality provision, which bars disclosure of ﬁcompany business and documents,ﬂ is quite similar to the rule in Lafayette Park prohibiting disclosure of ﬁHotel-private information.ﬂ The Respon-dent™s confidentiality provision, like the rule in Lafayette Park, does not by its terms prohibit employees from dis-cussing wages or working conditions. Further, contrary to the judge, we find that here, as in Lafayette Park, em-ployees reasonably would understand from the language of the Respondent™s confidentiality provision that it is designed to protect the Respondent™s legitimate interest in maintaining the confidentiality of its private business information, not to prohibit discussion of wages or work-ing conditions. The fact that the Respondent™s confiden-tiality provision has not been enforced to prohibit em-ployees from discussing their terms and conditions of employment would reinforce this understanding. Conse-quently, as we find that the Respondent™s confidentiality provision reasonably is addressed to protecting the Re-spondent™s legitimate confidentiality interest and does not implicate employee Section 7 rights, we find that the Respondent™s promulgation of the confidentiality provi-sion in its employee handbook does not violate Section 8(a)(1).  Contrary to our dissenting colleague, we do not find that the Respondent™s confidentiality provision would ﬁchillﬂ employees™ rights by requiring employees who wish to discuss information about employment terms and conditions to either (a) discuss such information and risk discipline or (b) forgo discussion and give up a right pro-tected by the Act. In finding such ﬁchillingﬂ effect, our dissenting colleague relies on cases concerning employ-ers™ rules that, unlike the Respondent™s confidentiality provision here, either prohibited discussion of specific terms and conditions of employment (L. G. Williams Oil Co., 285 NLRB 418, 423 (1987) (barring discussion of salaries); Medeco Security Locks v. NLRB, 142 F.2d 733 745 (4th Cir. 1998) (barring disclosure of employee™s retaking required skill test or disclosure that employee passed drug test); NLRB v. Vanguard Tours, Inc., 981 F.2d 62, 66Œ67 (2d Cir. 1992) (barring discussion of wages and terms of employment) or forbade conduct that clearly implicated Section 7 rights (Ingram Book, 315 NLRB 515 (1994) (distribution of literature); Arkansas-Best Freight System, 257 NLRB 420, 424 (1981) (no-solicitation, no-distribution rule). In contrast to the rules at issue in those cases, the Respondent™s confidentiality provision here would be reasonably understood by em-ployees not as restricting discussion of terms and condi-330 NLRB No. 29  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264tions of employment but, rather, as intended to protect 
solely the legitimate confidentiality of the Respondent™s 
private business information, as it was meant to do.
1 Moreover, unlike our colleague, we do not find the 
meaning of the terminology employed by the Respon-
dent™s rule, ﬁcompany business and documents,ﬂ to be 
significantly different from or broader than the ﬁHotel-
private informationﬂ language used in 
Lafayette Park 
Hotel 
to describe the information to be kept confidential 
under the rule. 
Our colleague seeks to distinguish this case from 
La-fayette Park
 on the basis that the rule there expressly 
provided that certain employ
ees and others were author-
ized to receive ﬁHotel priv
ate information.ﬂ The instant 

rule contains no such express provision. However, we do 
not believe that the absence of an express provision in 
the instant case warrants a result contrary to 
Lafayette
 Park. Certainly, the absence of an express proviso does 
not broaden the scope of the primary prohibition. Fur-
ther, even without an expres
s proviso, employees would 
reasonably understand that th
ey can share business in-
formation with fellow employees and other who have a 

need to know. Reasonable persons understand that an 
enterprise can hardly function without such a flow of 
information.
2                                                           
                                                                                             
1 In contending that the Respo
ndent™s confidentiality provision is 
overbroad and fails to define the 
impermissible conduct, our dissenting 
colleague relies on several cases concerning rules issued by employers, 
all of which presented circumstances significantly different than those 
before us here. In 
Advance Transportation,
 310 NLRB 920 (1993), the 
employer™s issuance of the rule in question was, as noted by the judge, 

ﬁtargeted at the employees™ union el
ection activities then underway,ﬂ 
310 NLRB at 925, and, further, occurred in the context of unlawful 

employee warnings and discharges 
similarly aimed at the employees™ 
Sec. 7 activities. In 
Fremont Mfg. Co.,
 224 NLRB 597, 603Œ604 
(1976), enfd. 558 F.2d 889 (8
th Cir. 1977), the rule cited by our col-
league was issued shortly after both the start of a union organizing 
campaign and the employer™s unlawfu
l discharge of the employee who 
had initiated the campaign. In 
Lexington Chair Co.,
 150 NLRB 1328 
(1965), enfd. 361 F.2d 283 (4
th Cir. 1966), the judge found that the rule 
in question, ﬁ[c]oming as it did on the heels of the opening of an anti-
union campaign by Respondent . . .  was designed to combat the antici-
pated expression of union sympathies.ﬂ 150 NLRB at 1341. Thus, in all 
three of these cases, the challenged 
rules were adopted to counter union 
activity and reasonably would have been understood by employees as 
having such a purpose. In the present case, however, the Respondent™s 
confidentiality rule was not adopted in response to union activity, and 
the judge found that the Respondent di
d not intend to preclude or limit 
union organizing activity or other protected concerted activity. Further, 
the rule at issue in 
Pontiac Osteopathic Hospital,
 284 NLRB 442, 466 
(1987), also cited by our colleague, 
banned discussion of, inter alia, 
ﬁemployee problems,ﬂ and thus clearly
 trenched on employees™ Sec. 7 
rights. The Respondent™s confidentiality provision, on the other hand, bars disclosure only of ﬁcompa
ny business and documentsﬂ and con-
tains no language prohibiting discu
ssion of employee problems or 
grievances. 
2 Nor do we agree with our colleague (at fn. 4 of her dissent) that the 
rule here ﬁdiffers substantiallyﬂ from 
the rule found to be permissible in 
Aroostook County Regional Opht
halmology Center v. NLRB,
 81 F.3d 
209 (D.C. Cir. 1996), which was cited and relied on by the majority in 
Lafayette Park.  At the outset, we note that our colleague raised the 
same argument in her joint dissent in 
Lafayette Park and it is no more 
Our dissenting colleague also 
relies on the fact that the 
other provisions in the handbook relate to terms and con-
ditions of employment. However, this fact does not aid 
our colleague™s position. The ban on disclosure of confi-
dential information is itself a condition of the employees™ 
employment. Thus, the ban is properly in the handbook. 
But, this does not mean th
at the phrase ﬁcompany busi-
ness and documentsﬂ relates to terms and conditions of 
employment. 
For all the foregoing reasons, we shall dismiss the 
complaint. 
ORDER The complaint is dismissed. 
 MEMBER LIEBMAN, dissenting. 
Contrary to my colleagues, 
I agree with the administra-
tive law judge that the Respondent violated Section 
8(a)(1) of the Act by maintaining an overly broad confi-
dentiality rule in its employee handbook.  I rely on the 
judge™s reasoning and on the rationale in the dissenting 
opinion in 
Lafayette Park Hotel,
1 which was issued sub-
sequent to the judge™s decision herein. 
Since August 1994, the Respondent has distributed a 
company handbook to each ne
w employee.  The hand-
book includes, inter alia, provisions about employee 
benefits,
2 and company rules and regulations.
3  The 
handbook™s ﬁConfidentialityﬂ rule states, in full: ﬁCom-
pany business and documents are confidential.  Disclo-
sure of such information is prohibited.ﬂ  Employees must 
sign an acknowledgment of 
receipt of the handbook. The judge found, and the General Counsel and the 
Charging Party do not dispute, that the confidentiality 
 persuasive here than it was there.  In 
Aroostook
, the Board had found a 
violation of the Act in a rule which 
stated that ﬁno office business is a 
matter for discussion with spouses, 
families or friends.ﬂ  The court 
reversed.  In doing so, the court, 
inter alia, noted the employer™s argu-
ment that the rule was designed only to prevent employees from dis-
cussing patient medical information with
 persons outside of the office.  
The court indicated ﬁ[t]his construction of the rule is supported by the 
rule™s placementﬂ in the manual at the end of a long discussion where 
ﬁoffice businessﬂ was used to refer to confidential patient medical 
information.  But the rule™s placement in the manual was not the sine 
qua non of the court™s holding.  Rather, it is clear, as described at fn. 11 
of the majority opinion in 
Lafayette Park that ﬁ[i]n denying enforce-
ment [the court concluded] that 
the rule on its face was not unlawful 
and finding that, absent evidence th
at the employer was imposing an 
‚unreasonably broad interpretation of
 the rule upon employees, the 
Board™s determination to the contrary [was] unjustified.™™™  81 F.3d at 
212Œ213. That same parity of reasoning is applicable here and the 
court™s decision in 
Aroostook
 fully supports the result we reach. 
1 326 NLRB 824 (1998). 
2 The 17-page handbook contains 
86 separate sections.  The hand-
book™s table of contents is set forth in
 full in sec. III,B,2 of the judge™s 
decision.  There are sections on, inter alia, work hours and work sched-
ule; timecards, rest periods, paychecks, wage reviews, pay grade level 
structure, wage increases, overtime, 
safety, savings and pension plans, 
disability income, various forms of l
eave, vacation, life insurance, and 
health insurance.  3 There are sections on, inter alia, personal appearance, tardiness and absenteeism, leaving the work area,
 honesty and integrity, disciplinary 
procedures, and confidentiality.  SUPER K-MART 265rule is intended only to prevent disclosure of what the 
Respondent considers propriet
ary information, such as 
sales reports, costs for goods, marketing strategy, profits, 
computer software and programming, and pricing infor-
mation.  None of those proprietary subjects, however, is 
even mentioned, much less discussed, in the employee 
handbook.  Rather, the handbook discusses almost exclu-

sively terms and conditions of employment, and the con-
fidentiality rule appears in the midst of those provisions.
4   Moreover, as the judge noted, the Respondent has 
never told the employees that the confidentiality rule is 

intended only to prevent disclosure of proprietary infor-
mation.  More pointedly, the Respondent has never told 
its employees that the confidentiality rule does not pro-
hibit them from discussing their terms and conditions of 
employment with anyone else or engaging in union or-
ganizational or other protected concerted activity.  Under 
these circumstances, I agree w
ith the judge that the em-
ployees could reasonably interpret the confidentiality 
rule as prohibiting them from discussing information 
provided to them (either verbally or in writing) by the 
Respondent about their terms and conditions of employ-
ment.   
To illustrate, the Respondent might inform the em-
ployees that it has become dissatisfied with their health 

care insurance provider because of administrative defi-
ciencies and has decided to change to a different insur-
ance company.  The Responde
nt might provide the em-
ployees with written information about the new company 

and comparisons of the rates and coverages under the old 
and new plans. Confronted by the confidentiality rule, 
employees could quite reasonably believe that they were 
prohibited, individually or collectively, from showing 
that information to an outside health care insurance con-
sultant to obtain an explanation and guidance about their 
new plan.   
In upholding the rule here, my colleagues rely on the 
majority opinion in 
Lafayette Park Hotel
, supra.  There, 
the employer maintained a rule in its employee handbook 
that expressly prohibited employees from ﬁ[d]ivulging 
Hotel-private information to employees or other indi-
viduals or entities that are no
t authorized to receive that 
                                                          
                                                           
4 In this respect, the ru
le in this case differs substantially from the 
rule which the court found to be permissible in 
Aroostook County Re-
gional Ophthalmology Center v. NLRB
, 81 F.3d 209 (D.C. Cir. 1996).  
In that case, the employer had a rule in its office policy manual which 
stated that ﬁno office business is a matter for discussion with spouses, 
families or friends.ﬂ  The court found that this rule was not overbroad, 
relying in particular on its placeme
nt in the policy manual, following a 
long section about patient confidentiality in which the term ﬁoffice 
businessﬂ was used to refer to confid
ential patient information.  Id. at 
213.  In contrast, in this case there is no such context for the Respon-
dent™s rule.  In fact, the context, an employee handbook that discusses 
only terms and conditions of employm
ent, could reasonably lead an 
employee to believe that informa
tion and documents concerning terms 
and conditions of employment are with
in the reach of the Respondent™s 
rule. 
information.ﬂ
5  The majority found that maintenance of 
that rule did not interfere with, restrain, or coerce em-
ployees in the exercise of their rights under Section 7 of 
the Act.  In agreement with the employer, the majority 
held that (1) the rule was in furtherance of the em-
ployer™s substantial and legitimate interest in maintaining 
the confidentiality of private information, including hotel 

guest information, trade secret
s, contracts with suppliers, 
and a range of other proprietary information, and (2) the 
rule unambiguously prohibited employees only from 
disclosing private, confidential business records and in-
formation, and not from discussing terms and conditions 
of employment.
6  Thus, the majority found that, although 
the term ﬁHotel-privateﬂ was not defined in the rule, em-

ployees would reasonably understand that the rule was 

designed to protect the employer™s interest in maintain-
ing the confidentiality of private information.  Nor, ac-
cording to the majority, would employees reasonably 
interpret the rule as prohibiting discussion of wages and 
working conditions among employees or with a union.
7   
The majority in this case 
analogizes that ﬁHotel-privateﬂ rule with the confidentiality rule at issue here on 

the grounds that neither rule expressly prohibits employ-
ees from discussing wages or other working conditions.  
Further, in their view, em
ployees would reasonably un-
derstand from the language of these rules that they were 

designed to protect an employer™s legitimate interest in 
maintaining the confidentiality of private business infor-
mation, and not to prohibit discussion of wages or other 
working conditions. 
In my view, the confidentiality rule suffers from the 
same infirmity as the ﬁhotel private ruleﬂ in 
Lafayette 
Park Hotel.  
Its blanket prohibition on disclosing ﬁcom-
pany business and documentsﬂ is overbroad and fails to 
define or delimit the impermissible conduct. See 
Ad-
vance Transportation
, 310 NLRB 920, 925 (1993) (rule 
prohibiting employees from discussing ﬁcompany affairs, 
activities, personnel, or any phase in operations with un-
authorized personsﬂ is unlawful on its face); 
Fremont 
Mfg. Co.
, 224 NLRB 597, 603Œ604 (1976), enfd. 558 
F.2d 889 (8
th Cir. 1977) (rule prohibiting employees from 
ﬁmaking any statement or disclosure regarding company 
affairs, whether expressed or implied as being official, 
without proper authorization from the companyﬂ is un-
lawful restriction on employee rights); 
Lexington Chair 
Co.
, 150 NLRB 1328 (1965), enfd. 361 F.2d 283, 287 
(4th Cir. 1966) (rule prohibiting employees from ﬁcriti-
cizing Company rules and po
licies so as to cause 
confusion or resentment between employees and man-
agementﬂ is unlawful).  In
 affirming the Board in 
Lexing-ton Chair
, the court stated:   
  5 326 NLRB 824, supra  (Standard of Conduct 17). 
6. Supra. 
7 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266[M]anagement was not entitled to promulgate a rule so 
general in its terminology and so broad in its apparent 
coverage as to inhibit legitimate organization activity 
by pro-union employees. To the average employee the 
rule might well have meant that any criticism of man-
agement, resulting in aid to the Union campaign, would 
bring swift and severe reprisal. ﬁThe true meaning of 

the rule might be the subj
ect of grammatical contro-
versy.  However, the employees . . . are not grammari-
ans.  The rule is at best ambiguous and the risk of am-
biguity must be held against the promulgator of the rule 
rather than against the employees who are supposed to 
abide by it.ﬂ [Citing 
NLRB v. Miller
, 341 F.2d 870, 874 
(2d Cir. 1965).] 
 The majority™s attempt to distinguish these cases is unavail-
ing.  The dispositive consideration in ultimately finding 
each of the rules to be unlawful was that the rules on their 

face, regardless of the impetus for their promulgation, had a 
reasonable tendency to inhibit employees in the exercise of 
their Section 7 rights.  Thus, notwithstanding the judge™s 
finding in 
Advance Transportation
 that the rule in question 
was ﬁcalculatedﬂ to cause employees to refrain from engag-

ing in any protected activities, 310 NLRB at 925, he ulti-
mately found that the rule was ﬁunlawful on its face  . . . 
because it fails to define the area of permissible employee 
conduct.ﬂ  Id.  In 
Fremont Mfg.,
 the judge, without speculat-
ing on the employer™s motivation, found (and the Board 
affirmed) that the rule in question was ambiguous, ﬁsubject 
to various constructions, one of which is that it would re-
strict or stultify employee debate during the union cam-
paign,ﬂ and was thus an invalid restriction on the employ-
ees™ rights.  224 NLRB at 604.  Finally, in 
Lexington Chair
, while acknowledging that the rule in question was promul-
gated against a background of expressed hostility to the 

union, the court nevertheless found that the rule was unlaw-
ful, not because of its antiunion motive, but because it was 
ﬁat best ambiguousﬂ and ﬁso general in its terminology and 
so broad in its apparent coverage as to inhibit legitimate 
organization activity by pro-union employees.ﬂ  361 F.2d at 
287. See also 
Pontiac Osteopathic Hospital
, 284 NLRB 
442, 466 (1987) (rule banning discussion of ﬁhospital affairs 
and employee problems . . . could reasonably be construed 
by employees to preclude discussing information concern-
ing terms and conditions of employment, including wages, 
which could fall under the broad categories of hospital af-
fairs and employee problems.  While Respondent might 

have a substantial and legitimate interest in limiting or pro-
hibiting discussion of some aspects of its affairs, or of its 
employees™ personal problems . . . . it has offered no justifi-
cation for the broad policy stated in its confidential informa-
tion ruleﬂ). 
My colleagues™ analysis in 
this case also suffers from the same infirmity as the majority™s analysis in 
Lafayette 
Park Hotel.  It fails to recognize the tendency of a rule 
like the one in question here to chill employees™ exercise 
of protected rights simply b
ecause of the breadth of the 
conduct that is potentially prohibited by the rule. Con-

fronted with this rule, employees, contemplating discus-
sion of wage and benefit or other information obtained 

from the Respondent concerning terms and conditions of 
employment, would have to choose between discussing 
the information, and risking discipline, or foregoing the 
discussion and giving up a right protected by the Act.   
The Act prohibits an employer from forcing employees 
to make that choice.  Either way, their Section 7 rights 
are infringed, for the threat of discipline obviously inter-
feres with, restrains, and coerces employees in the exer-
cise of a protected right.  That is the essence of ﬁchillingﬂ 
of protected rights long recognized by the Board and the 
courts.8 By failing to adequately define what conduct is 
encompassed, this is precise
ly what this nondisclosure 
rule does. 
Indeed, if anything, the confidentiality rule at issue 
here may be even more overbroad than the 
Lafayette 
Park Hotel 
ﬁhotel privateﬂ rule. My colleagues™ attempt 
to analogize these two rules actually  underscores the 
overbreadth of the confidentiality rule. Thus, the 
Lafay-
ette Park Hotel 
rule expressly prohibited outside disclo-
sure of only so-called ﬁHot
el-privateﬂ information and 
only to employees or other individuals or entities not 
ﬁauthorizedﬂ to receive it.  
The confidentiality rule here, 
on the other hand, expressly applies to ﬁcompany busi-
ness and documentsﬂ without limitation or description, 
declares this unlimited, undescribed information to be 
confidential, and expressly prohibits 
any disclosure.  
Having found the ﬁHotel-privateﬂ rule in 
Lafayette Park
 Hotel to be overly broad and fatally ambiguous,
9 I find, a 
fortiori, that the even more
 broadly worded confidential-
ity rule here is unlawful for the same reasons.  
 Virginia Jordan, Esq., 
for the General Counsel. 
Scott D. Rechtschaffen, Esq. (Littler, Mendelson, Fastiff, Tichy, 
and Mathiason), 
of San Francisco, California, for the Re-
spondent.                                                           
 8 See, e.g., 
Ingram Book Co
., 315 NLRB 515, 516 (1994) (mere pos-
sibility of enforcement of rule agai
nst protected activity is coercive); 
L. G. Williams Oil Co., 
285 NLRB 418, 523 (1987) (implication that 
employee could be disciplined for vi
olation of rule against discussing 
salaries has chilling effect on exercise of statutory rights); 
Arkansas-
Best Freight System, 
257 NLRB 420, 424 (1981), enfd. 673 F.2d 228 
(8th Cir. 1982) (employees are not required to speculate, at risk of pos-
sible disciplinary action, whether employer will enforce unlawfully 
broad rule; rule has chilling effect on 
exercise of Section 7 rights, with-
out regard to manner of enforcement).  Accord:  
Medeco Security Locks 
v. NLRB, 
142 F.3d 733, 745 (4
th Cir. 1998) (Sec. 8(a)(1) reaches em-
ployer conduct which can have a dete
rrent effect on protected activity, 
even if an employee has yet to engage
 in protected activity or exercise a 
protected right); 
NLRB V. Vanguard Tours, Inc., 
981 F.2d 62, 66Œ67 
(2d Cir. 1992) (promulgation of overl
y broad rule that could reasonably 
be read as prohibiting employees 
from making statements about wages 
and terms of employment has a likely chilling effect on employees™ 
exercise of Section 7 rights, even
 absent evidence of actual enforce-
ment of rule). 
9 326 NLRB at 834 (dissent). 
 SUPER K-MART 267Michael T. Anderson, Esq. 
(Davis, Cowell & Bowe), 
of San 
Francisco, California, for the Union. 
DECISION STATEMENT OF THE 
CASE GERALD A. W
ACKNOV
, Administrative Law Judge
.  Pursuant 
to notice, a hearing in this matter was held before me in Oak-
land, California, on January 21, 1997.  Following the filing of 
various charges between July 
23 and September 10, 1996, by 
United Food and Commercial Workers Union, Local 870, 
AFLŒCIO, CLC (the Union), the Regional Director for Region 
32 of the National Labor Relations Board (the Board) issued a 
consolidated complaint and notice of hearing on December 19, 

1996, alleging various violations 
by K-Mart and Super K-Mart 
Center (each the Respondent) of
 the National Labor Relations Act (the Act).  Thereafter, various cases were settled and sev-
ered from the instant matter, and the current consolidated com-
plaint alleges violations by the 
Respondent of Section 8(a)(1) of 
the Act.  The Respondent™s answers to the complaint deny the 
commission of any unfair labor practices as alleged. 
The parties were afforded a full opportunity to be heard, to 
call, examine and cross-examine witnesses, and to introduce 
relevant evidence.  Since the close of the hearing, briefs have 
been received from counsel for the General Counsel, counsel 
for the Union, and counsel for 
the Respondent.  Upon the entire 
record, and based upon my observation of the witnesses and 

consideration of the briefs s
ubmitted, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent is a Michigan corporation engaged in the re-
tail sale of general merchandise
 and related products via stores, 
warehouses, offices, and other facilities throughout the United 
States, including a store located in Oakland, California.  In the 
course and conduct of its bus
iness operations the Respondent 
annually derives gross revenue
s in excess of $500,000, and 
annually purchases and receives goods valued in excess of 
$50,000 which originate outside the State of California. It is 
admitted, and I find, that the Respondent is now, and at all 
times material herein has been, an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 It is admitted, and I find, that the Union is, and at all times 
material has been, a labor organization within the meaning of 
Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Issues  
The principal issues raised by the complaint are whether the 
Respondent at its Oakland, California S
uper K-Mart Center, 
unlawfully relocated its employ
ee break area from outside the 
employee entrance to the garden center of the store in order to 
limit the access of union representatives to its employees during 
breaktimes, in violation of Se
ction 8(a)(1) of the Act; and 
whether the Respondent, on a nationwide basis, has promul-
gated an unlawful ﬁConfidentialityﬂ provision in its employee 
handbook which would reasonably 
tend to inhibit employees 
from engaging in lawful union and/or protected concerted 
activity, in violation of Section 8(a)(1) of the Act
. 
                                                          
B.  The Facts 
1.  Case 32ŒCAŒ15575 
Terrence Burnell is the store director of the Oakland, Cali-
fornia Super K-Mart center.  He
 has been a store director of 
about five different K-Mart stor
es prior to assuming his current 
position in August or September 1995, prior to the store™s open-
ing on November 13, 1995.  There were some 40 to 60 employ-
ees in August and September 1995, and over 1000 employees 
as of the date the store opened for business.  At his other stores, 
which had no separate employee 
entrances, Burnell established 
the policy of locating the empl
oyee™s smoking area in the gar-
den center, an outdoor fenced-enclosed area connected to the 
store, which was set aside for the sale of plants and related 
garden materials.  Burnell testified that matters of this nature 
were left to the discretion of th
e store directors, and for safety 
and security reasons, as well as for the sake of appearance, he 
preferred to have the employees 
take their breaks in designated 
areas inside the confines of the store.  Explaining, Burnell testi-
fied that some of the stores were in ﬁrougher neighborhoodsﬂ 
and he believed that employees 
would be safer inside the store rather than outside where they 
could have a potential problem with outsiders.  The instant store, according to Burnell, was 
located in such a neighborhood.  In
 addition, he believed that 
the less ingress and egress to and from the store during the 
employees™ shifts would assist 
in minimizing employee theft.
1 Prior to the opening of the store,
 in accordance with his past 
practice, Burnell had locate
d the smoking area (which was utilized as an outdoor break area for smokers and nonsmokers 

alike) in the garden center. However, at about the time the store 
opened for business, due to the 
great influx of merchandise in 
addition to garden center merchandise, the garden center was 

inundated with overstock mercha
ndise and fixtures and there 
simply was no room to set aside in the garden center for a break 
area.  At that point, during one of the morning meetings, 
Burnell told the employees that the smoking area (outdoor 
break area) was being moved from the garden center to the 
employee entrance of the store, located near the rear of the 
building.  He further told them 
that this would be a temporary 
measure and that as soon as practicable the outdoor break area 
would be moved back to the ga
rden shop or possibly to a dif-
ferent enclosed area.
2  The overstock problem in the garden 
center increased in January 1996, when certain  garden center 
merchandise (plants and live goods) began arriving, and it was 
not until July that the situation became controllable and permit-
ted Burnell to restore the break area to the garden center, where 
he placed some umbrella tables 
and set aside a separate isolated 
area for the employees to take their breaks.  This area is not a 
public area and is off limits to the general public. 
Burnell testified that prior to the opening of the store he and 
others were involved in attemp
ting to obtain public bus service 
to and from the store for the benefit of the employees and cus-

tomers, as bus transportation wa
s not conveniently nearby.  A 
private consulting firm was hired 
to handle the details of this 
endeavor, which became quite complicated and convoluted, as 
 1  Peter Franklin, a private security consultant, essentially corrobo-
rated the testimony of Burnell rega
rding matters of safety and loss 
control, and testified that for the reasons stated it is always preferable to 
have employee break area located inside of the confines of store prem-

ises.  2  Under consideration was an option to enclose an area behind the 
store with a fence for use as an outdoor break area.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268well as expensive.  Thus, to obtain such service, namely, bus 
stops on store property located 
adjacent to the employee en-
trance and near the customer entrance, the Respondent would 
be required to pay AC Transit, the public bus service provider, 
some $100,000 for the route.  Nevertheless, this was deemed 
acceptable and on about July 11, after making the necessary 
changes to the property required by AC Transit, Burnell, ac-
companied by consultant Scott Mommer, president of Lars 
Anderson & Associates, met with an AC Transit representative.  
According to Burnell, it appeared that as a result of this meet-
ing bus service would begin as soon as K-Mart completed cer-
tain additional improvements on its property, which should 
have taken only about 2 weeks.
3  Prior to this date the Respon-
dent had already constructed a 
concrete island adjacent to the 
employee entrance as a bus stop, and had painted crosswalk 
lines from the island to the employee entrance; in addition it 
had completed other improvement
s required by AC Transit.  
Burnell testified that from 40 to 50 percent of its associates did 
not have  private vehicles, and door-to-door bus service would 
have been benefited the employees as well as the Respondent. 
The record shows that some weeks or months thereafter the 
Respondent was advised that 
AC Transit wanted some 
$300,000 before it would commence bus service.  This was 
deemed unacceptable although the matter is still being pursued.  
To date, no bus servic
e has been implemented. 
Burnell testified that during one of the regular biweekly 
morning meetings in mid-July, sometime after the aforemen-
tioned July 11, 1996 meeting, he announced to the associates 
that bus service, with a bus stop located adjacent to the em-
ployee entrance, would be beginning and that thereafter the 
outdoor break area would be relocated to the garden center.
4  Also, a note was posted on the door to the employee entrance 

specifying that no breaks or lunches would be thereafter be 
permitted in the employee parking lot.  Burnell testified that it 
had always been his intention to return the break area to the 
garden center at an appropriate 
time, as he did not want the 
employees to take their breaks outside the premises for the 
reasons stated above.  Moreover
, having employees congregate 
around the bus stop area presented further safety concerns.  
Thus, the freeing-up of garden center space, coupled with, he 
believed, the imminent arrival of
 public bus service at the em-
ployee entrance, resulted in his decision to designate the garden 

area as the new outdoor break area 
for the associates.  Burnell testified that the union organizational activity outside the em-
ployee entrance, infra, had nothing to do with his decision. 
This change in the break area from outside the store to inside 
the store impacted the Union™s organizing drive which had 
commenced in January 1996.  Thus, from January to mid-July 
union representatives would freque
ntly meet with employees 
outside the store at the employee entrance during their breaks 
and solicit authorization cards, 
distribute campaign literature, and engage in related union activities.  This was no longer pos-
sible after the relocation of the break area, as the garden center 
was off limits to the public (including union representatives).  
Therefore, the change limited the Union™s ability to solicit to 
the beginning and ending of work shifts and at lunchtime (when 
                                                          
                                                           
3  According to Mommer, however, K-Mart was to complete certain 
improvements on its property within 
1 to 2 weeks, and bus service 
would begin in September.  
4  Employee Valentina Sherman-Cruz, called as a witness by the 
General Counsel, essentially corrobor
ated this testimony of Burnell. 
employees were permitted to leave the store premises for their 
1-hour lunch period). 
The General Counsel and the Union contend that the change 
of the break area on about July 19 coincided with the Union™s 
filing of a representation petition on the same date, and an inci-
dent on about July 10, during 
which a confrontation occurred 
between a union representative and a store security guard who 
was taking her break outside the employee entrance.
5  Coupled 
with the fact that bus service has never been established, it is 

argued that the Respondent™s relo
cation of the break area was 
more than coincidental, and wa
s contrived as a method to in-
hibit the Union™s ongoing organizational campaign. 
2.  Cases 32ŒCAŒ15662Œ1 and 32ŒCAŒ15662Œ2  
Since August 1994, the Respondent has distributed to each 
new employee throughout the Unite
d State a K-Mart Associate handbook entitled ﬁWe™re Glad Y
ou™re Here.ﬂ  The handbook 
is some 17 pages in length, and 
contains information about the 
Respondent, and includes provisi
ons regarding employee bene-
fits, and store rules and regulati
ons.  Employees who are given 
the handbook are required to sign an acknowledgment that they 
have received it.  The handbook™s table of contents is as fol-lows:  Table of Contents 
Equal Employment Opportunity  1 
Customer Care    1 
Open Door Policy    1 
Definition of Associate Status   1 
Work Hours and Work Schedule  2 
Associate Work Schedules   2 
Time Cards    2 
Rest Periods    2 
Paychecks    2 
Change in Status    2 
Associate Annual Review   2 
Wage Reviews    2 
Pay Grade Level Structure   3 
Promotional Increase   3 
Wage Increase    3 
Longevity Increase    4 
Overtime    4 
Parking     4 
Personal Appearance   4 
Appropriate Dress and Appearance  4 
Garden Shop and Processing CenterDepartments 4 
Eating, Drinking and Chewing Gum  5 
Sexual Harassment    5 
Smoking    5 
Intoxicants and Narcotics    5 
Employment of Relatives   5 
Tardiness and Absenteeism   5 
Leaving Work Area   5 
Lockers     5 
Gifts from Vendors   6 
Salvage Merchandise   6 
Associate Purchases   6 
Associate Layaway    6 
General Store Meetings   6 
Merchandise for Store Use   6 
Associate Entrance and Exit   6 
Safety     6 
Firearms and Other Weapons   6 
Telephone    6 
 5  As a result of this incident, re
spective charges were filed by both 
the Union and the Respondent, and were thereafter dismissed. 
 SUPER K-MART 269Lost and Found    6 
Honesty and Integrity   6 
Loss Control    7 
Unauthorized Discounts   7 
Associate Lounge    7 
Company Bulletin Boards   7 
Transfers    7 
Rehired/Re-employed   7 
Confidentiality    7 
Solicitation and Distribution of Printed Material 7 
Disciplinary Procedures   7 
Associate Benefits    7 
Savings Plan    8 
Pension Plan    9 
Group Term Life Insurance and Accidental 
Death or Dismemberment Insurance  9 
Travel Accident Insurance   9 
Comprehensive Health Plan   9 
Dental Assistance Plan   10 
Employee Assistance Program (EAP)  10 
Prenatal Education Program   11 
Health and Fitness Newsletter   11 
Adoption Assistance Plan   11 
National Child Care Discount Program  11 
Disability Income Plan   11 
Approved Leave of Absence   12 
Medical Leave    12 
Personal Leave    12 
Family and Medical Leave   12 
Military Leave    12 
Paid Vacation    13 
Paid Sick and Personal Leave Time  13 
Paid Holidays    13 
Associate™s Birthday   14 
Associate Discount    14 
Funeral Leave Pay    14 
Jury Service    14 
U.S. Savings Bonds   14 
Suggestion Awards    14 
Kmerchant (Associate Magazine)  15 
Service Recognition   15 
Scholarship Program   15 
Matching Gifts Program   15 
Associate of the Month Program  16 
ConCern: Loans for Education   16 
K-Notes and Bonus Notes   16 
 Each of the foregoing headings is placed in a box beneath 
which appears one or more explanatory paragraphs.  
The only section of the handbook at issue herein is a two-
sentence provision appearing on page 7 under the heading of 
ﬁConfidentiality,ﬂ as follows: 
 Company business and docu
ments are confidential. 
Disclosure of such information is prohibited.  
 The record is clear that the Respondent does not and has not 
intended this rule to preclude or limit union organizational ac-

tivity or other protected concerte
d activity.  An affidavit sub-
mitted by Peter Palmer, Respondent™s vice president, labor 
relations and assistant general counsel, states as follows: 
 This provision was and is only intended to apply to 
those items within a K-Mart 
facility that would properly 
be considered proprietary information, such as sales re-
ports, costs for goods, marketin
g strategy, profits, com-
puter software and programming, pricing information, and 
marketing strategies. 
This provision was and is 
not intended to discourage 
employees from discussing th
e terms and conditions of their employment with anyone else. 
Since the adoption of this version of the handbook, I 
have no knowledge of any employee ever being disci-
plined, terminated or threatened with discipline or termi-
nation because this policy was interpreted to mean that 
employees could not discuss 
terms and conditions of em-
ployment.  This provision is 
not enforced to prohibit em-
ployees from discussion the te
rms and conditions of their 
employment with others. 
With the exception of the matter herein, this provision 
has never been the subject of a National Labor Relations 
Board charge, nor have any of K-Mart™s 300,000 plus as-
sociates ever filed a charge with the NLRB relative to this 
paragraph.
  There is no record evidence that would contradict any of the 
aforementioned assertions of the Respondent.  However, the 
parties agree that the Respondent has never announced to its 
employees, either verbally or in writing, that the ﬁConfidential-
ityﬂ provision should not be interpreted to mean that it is, in any 
way, designed to preclude their 
lawful union and/or concerted 
protected activity. 
Accordingly, the Complaint alle
ges, and the General Counsel 
and the Union maintain,  that the ﬁConfidentialityﬂ provision is 

per se
 unlawful as the prohibition of the disclosure of ﬁcom-
pany business and documentsﬂ could reasonably be read and 
understood by employees to enco
mpass matters which pertain 
to their wages, hours, and conditions of employment, such as 

information obtained during em
ployer-employee meetings, 
information contained in  wage and benefit documents, and 
similar matters, the disclosure 
of which could potentially sub-
ject them to discipline. 
C. Analysis and Conclusions 
1.  Case 32ŒCAŒ15575 
I credit the testimony
 Store Director Burnell, and find that 
the relocation of the break area from the employee entrance to 

the garden center in July, 1996, 
was not discriminatorily moti-
vated.  Thus, assuming arguendo 
that the General Counsel has 
presented a prima facie case of unlawful motivation, the credi-
ble record evidence shows that 
the break area was initially in 
the garden center prior to the opening of the store;  that Burnell had always intended to return it to that location when business 
conditions so permitted and initially advised the employees that 
the move was of a temporary natu
re; that the rationale for des-
ignating the garden center as the break area appears to make a 
great deal of sense for safety and security and loss prevention 
purposes;  and that Burnell believed as a result of the July 11 
meeting with AC Transit that bus service outside the employee 
entrance would commence several weeks thereafter.
6 Finally, it is reasonable to pr
esume that if the Respondent 
was motivated by a desire to interfere with its employees™ un-
ion activity as alleged,  it woul
d have relocated the break area 
to the garden shop within a short time after the commencement 
                                                          
 6  I am mindful that Scott Mommer, a consultant whom Burnell ac-
companied to the meeting, testified that he believed the bus service 
would not begin until some six months 
thereafter;  nevertheless, I credit Burnell™s testimony that he was of
 the opinion that bus service would 
begin within two weeks, and thus 
notified the employees that bus ser-
vice was imminent.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270of the union activity, in January 1996, rather than waiting some 
6 months thereafter to implement the change.  Nor is there any 
record evidence of union animus by K-Mart managers or su-
pervisors. Accordingly, I conc
lude that the Respondent has 
satisfied its burden under Wright Line7 by demonstrating that it 
moved the break area from outside the employee entrance to 
the garden center for lawful bus
iness considerations, and I shall dismiss this allegation of the complaint. 
2.  Cases 32ŒCA-Œ15662Œ1
 and 32ŒCAŒ15662Œ2 
Regarding the ﬁConfidentialityﬂ handbook provision that is 
contained in the current empl
oyee handbook and distributed on 
a nationwide basis to each of the Respondent™s associates upon 
their being hired, Board law is clear that such provisions, even 
though ambiguous, are per se unlawful. 
Aroostock County Re-
gional Opthamology Center
, 317 NLRB 218, 224 (1995), enf. 
denied in pert. part 81 F3d 209 (D.C. Cir. 1966).  In the instant 
matter the Respondent has taken 
no action to formally advise 
employees that the ﬁConfidentia
lityﬂ provision should not be 
understood to limit their union or protected concerted activity. 
See 
Our Way, Inc., 268 NLRB 394 (1983); 
Ichikoh Mfg., Inc., 312 NLRB 1022 (1993).  Under the circumstances herein, par-

ticularly as the ﬁConfidentialityﬂ provision is simply one of 
many provisions seemingly included in the handbook on a ran-
dom basis8 and does not appear in a limiting context which 
would give it some narrower meaning,9 it is reasonable to con-
clude that the provision could be interpreted by employees to 
proscribe and inhibit their union act
ivity, as alleged.  In this 
circumstance, the intention of the Respondent that the provision 
was designed to prohibit the disclosure of only proprietary in-
formation is not controlling. 
Thus, it is clear that employ
ees could reasonably interpret 
the language ﬁcompany business and documentsﬂ to include 
                                                          
 7  251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983). 
8  See Associate Handbook topics lis
ted under ﬁTable of Contents,™™ 
supra. 
9  Cf. the opinion of the D.C. Circuit in 
Aroostock County Regional 
Opthamology Center, 
supra. 
more than proprietary information: company business could 
reasonably encompass any employee-employer matters such as, 
for example, information rela
yed to employees during store 
meetings which might impact on 
their wages, hours, and work-
ing conditions; and company documents could refer to any 
documents furnished to employee
s such as, for example, confi-
dential wage and benefit information.  These are clearly matters 
which employees have the right to
 divulge to others in further-
ance of union or protected concerted activity.  Accordingly, 
even though the Respondent did not intend that the instant pro-
vision preclude permissible union activity, I find that by incor-
porating this provision in the employee handbook which is 
disseminated to all new employee
s the Respondent is violating 
Section 8(a)(1) of the Act, as alleged.  
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent has violat
ed Section 8(a)(1) of the Act 
by promulgating, on a nationwid
e basis, an unlawful ﬁConfi-
dentialityﬂ provision in its employee handbook.   
4.  The Respondent has not engage
d in other violations of the 
Act, as alleged. 
THE REMEDY Having found that the Respondent has violated and is violat-ing Section 8(a)(1) of the Act, I recommend that it be required 
to cease-and-desist therefrom and from in any like or related 
manner interfering with, restraini
ng, or coercing its employees 
in the exercise of their rights under Section 7 of the Act.  
Moreover, the Respondent shall be required to rescind the cur-
rent  ﬁConfidentialityﬂ provisi
on from its Associate handbook, 
and to post at each of its K-Mart Stores and Super K-Mart Cen-
ters throughout the United States an appropriate notice, at-tached hereto as ﬁAppendix.ﬂ [Omitted from publication.] 
[Recommended Order omitted from publication.] 
  